DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, 6-8, 11, 13-15, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin US 2005/0098939 (hereinafter “Lin”).
Regarding claim 1 and method claim 15, Lin discloses a sheet conveying device, comprising: 
a conveying path forming unit configured to form a conveying path (implicit, inside 1 in FIG. 2) of a sheet; and 

wherein the orthogonal movement permitting device includes a shaft (110) extending in the conveying orthogonal direction, and wherein the shaft includes only one rubber roller (160, paragraph [0044]) or only one paddle arranged at a center position of the shaft in the conveying orthogonal direction.
Regarding claims 4, 11, and 18, wherein the shaft includes the one rubber roller, the one rubber roller is disposed on the shaft and movable along the shaft, and the orthogonal movement permitting device includes a position adjusting part (175, 170) that adjusts a position of the one rubber roller rotating body to the center a reference position in the conveying orthogonal direction.
Regarding claims 6, 13, and 20, further comprising: an aligning mechanism (190) configured to adjust (indirectly by positioning a side edge of the sheet) a position of a leading end of the sheet conveyed by the orthogonal movement permitting device.
Regarding claims 7 and 14, wherein the conveying path has a length that is shorter than a length of the sheet (refer to FIG. 2 showing path is shorter than length of sheet).
Regarding claim 8, refer to rejection of claim 1 as a guide, Lin further teaches the an image forming system  with a printing unit (implicit, as the “business machine”, .
Allowable Subject Matter
Claims 2, 3, 9, 10, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS A GONZALEZ whose telephone number is (571)270-3094. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on 571-272-7805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS A GONZALEZ/           Primary Examiner, Art Unit 3653